DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to applicant's communication of October 4, 2021. The rejections are stated below. Claims 1, 3-10, 12-13, 15-20, and 22-24 are pending and have been examined.

Claim Interpretation
2.	In the interest of compact prosecution, Applicant should be aware that there is claim language that does not serve to differentiate the claims from the prior art and/or or provide an additional element that can be a consideration for eligibility1. See MPEP 2103(c).  

Functional Language
3.	Clam 1 recites: 
“a fingerprint reader configured to, input device configured to……, at least one processor configured to …”



Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 18-20 and 22-24 are rejected under 35 U.S.C. 112, second paragraph or 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

                                     Means-Plus-Function
7.	Claim 18 recites:
	“a fingerprint reader configured to…..”.
	
8.	The claim limitations above do not use the word “means” but are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use generic placeholders, “configured for”, that are coupled with 
These claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)       Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.



Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


10.	Claims 1, 3-5, 8, 12, 15, 17, 19, and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Donaldson et al. [US Pub No. 2015/0317638 A1] in view of Vangemert [US Patent No. 8,786,403 B1] and Nathoo et al. [US Pub No. 2020/0320643 A1].

11.	Regarding claims 1, 9, and 18, Donaldson discloses a point-of-sale system for processing biometric inputs, comprising: 
(a) a fingerprint reader configured to receive a plurality of fingerprints simultaneously or substantially simultaneously (0024, 0026); 
(b) an input device configured to receive transaction data for a transaction, the transaction data comprising a transaction value (0024, 0026); 
(c) a communication device (0006); and 
(d) at least one processor in communication with the fingerprint reader, the input device, and the communication device, the at least one processor programmed or configured (0081).
Donaldson does not disclose however Vangemert teaches determine a plurality of account identifiers comprising a first account identifier assigned to a first fingerprint of the plurality of fingerprints and a second account identifier assigned to a second fingerprint of the plurality of fingerprints (Col. 6 lines 35-67).
Donaldson does not disclose however Vangemert teaches generate at least one transaction message for a transaction based at least partially on the first account identifier, the second account identifier, and the transaction data received by the input device, the at least one transaction message comprising an apportionment of the transaction value among at least the first account identifier and the second account identifier of the plurality of account identifiers (Col. 6 lines 35-67).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Donaldson to include the teachings of Vangemert.  The rationale to combine the teachings would be the effectiveness for identifying individuals according to a combination of biometric records and predetermined finger stroke sequences.
Donaldson does not disclose however Nathoo teaches communicate, with the communication device, the at least one transaction message to a transaction processing server (0081).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Donaldson to include the teachings of Nathoo.  The rationale to combine the teachings would be the ability for multiple users to share a single POS device and enter a fingerprint when conducting a particular transaction using the device.

12.	Regarding claim 3, Donaldson in view of Vangemert and Nathoo disclose the point-of-system of claim 1, wherein the at least one processor is further programmed or configured to process the at least one transaction message based at least partially on the first account identifier, the second account identifier (Donaldson 0037).

13.	Regarding claim 4, Donaldson in view of Vangemert and Nathoo disclose wherein the at least one processor comprises a local processor and a remote processor, and wherein the local processor generates the at least one transaction message and the remote processor processes the at least one transaction message (Donaldson 0076).

14.	Regarding claim 5, Donaldson in view of Vangemert and Nathoo disclose wherein the plurality of fingerprints received by the fingerprint reader comprises the first fingerprint from a first user and the second fingerprint from a second user, and wherein processing the at least one transaction message comprises charging at least a portion of a transaction value from the transaction data to at least one account corresponding to the at least one first account identifier and charging at least a portion of the transaction value to at least one account corresponding to the at least one second account identifier (Nathoo 0081).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Donaldson to include the teachings of Nathoo.  The rationale to combine the teachings would be the ability for multiple users to share a single POS device and enter a fingerprint when conducting a particular transaction using the device.


15.	Regarding claim 8, Donaldson in view of Vangemert and Nathoo disclose wherein the at least one transaction message is generated by combining the transaction data and fingerprint data derived from the plurality of fingerprints.

16.	Regarding claims 12 and 22, Donaldson in view of Vangemert and Nathoo disclose computer-implemented method of claim 9, further comprising assigning, with at least one processor, a second plurality of fingerprints of a second user to a plurality of second account identifiers associated with the second user, such that each fingerprint of the second plurality of fingerprints corresponds to an account identifier of the second plurality of account identifiers (Nathoo 0081),
	wherein the at least one biometric input further comprises at least one second fingerprint of the second plurality of fingerprints (Nathoo 0081),
wherein the at least first account identifier is associated with the user and the second account identifier is associated with the second user (Nathoo 0081), and
wherein processing the transaction request comprises charging at least a portion of a transaction value associated with the transaction request to at least one account corresponding to the first account identifier and charging at least a portion of the transaction value to account corresponding to the at least one second account identifier (Nathoo 0081).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Donaldson to include the teachings of Nathoo.  The rationale to combine the teachings would be the ability for multiple users to share a single POS device and enter a fingerprint when conducting a particular transaction using the device.


17.	Regarding claim 15, Donaldson in view of Vangemert and Nathoo disclose further comprising receiving the at least one biometric input from a fingerprint reader in communication with the point-of-sale system (Donaldson 0076).


18.	Regarding claim 17, Donaldson in view of Vangemert and Nathoo disclose wherein the point-of-sale system comprises at least one of the following: a physical merchant point-of-sale device, a mobile device operated by the user, or any combination thereof (Donaldson 0064).


19.	Regarding claim 19, Donaldson in view of Vangemert and Nathoo disclose further comprising a fingerprint reader in communication with a point-of-sale device, the fingerprint reader comprising at least one of the following: a separate fingerprint reader, a fingerprint reader integrated into a mobile device operated by the user, an optical fingerprint reader, a capacitive fingerprint reader, an ultrasound fingerprint reader, a thermal fingerprint reader, or any combination thereof (Donaldson 0064). 

20.	Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Donaldson et al. [US Pub No. 2015/0317638 A1] in view of Vangemert [US Patent No. 8,786,403 B1], Nathoo et al. [US Pub No. 2020/0320643 A1] and He et al. [US Pub No. 2015/0149310 A1].

21.	Regarding claim 16, Donaldson does not disclose however He teaches wherein the fingerprint reader comprises at least one of the following: a separate fingerprint reader, a fingerprint reader integrated into a mobile device by the user, an optical fingerprint reader, a capacitive fingerprint reader, an ultrasound fingerprint reader, a thermal fingerprint reader, or any combination thereof (He 0068).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Donaldson to include the teachings of He.  The rationale to combine the teachings would be to provide user friendly and intuitive user I/O interfaces for operating the mobile phones and portable devices.

22.	Claims 6-7, 10, 13, 20, and 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Donaldson et al. [US Pub No. 2015/0317638 A1] in view of Vangemert [US Patent No. 8,786,403 B1], Nathoo et al. [US Pub No. 2020/0320643 A1] and Barton et al. [US Pub No. 2009/0150286 A1].

23.	Regarding claim 6, Donaldson does not disclose however Barton teaches 
wherein, each of the first account identifier and the second account identifier is assigned to a different fingerprint of the plurality of fingerprints, wherein the at least one processor is further programmed or configured to determine a preferred account identifier of the at least two first account identifier and the second account identifier identifiers based at least partially on preference data, and wherein the at least one an account identifier used to process the at least one transaction request message comprises the preferred account identifier (Barton 0068).  The rationale to combine the teachings would be a biometrics automatic method of automatically contributing monies by means of actual cash or electronic cash equivalents into an investment, savings, purchasing, payment, charity, loan, mortgage, insurance premium, or loyalty program upon making a purchase using biometrics for payment and identification of the purchaser, identification of contribution preferences, and authentication.


24.	Regarding claim 7, Donaldson does not disclose however Barton teaches a biometric input device configured to receive a secondary biometric input, the secondary biometric input comprising at least one of the following: a face, an iris, a retina, hand geometry, finger geometry, an ear shape, DNA, a gait, a signature, a voice, or any combination thereof,

wherein the at least one processor is further programmed or configured to (v) authenticate the transaction message based at least partially on the secondary biometric input (Barton 0012).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Donaldson to include the teachings of Barton.  The rationale to combine the teachings would be a biometrics automatic method of automatically contributing monies by means of actual cash or electronic cash equivalents into an investment, savings, purchasing, payment, charity, loan, mortgage, insurance premium, or loyalty program upon making a purchase using biometrics for payment and identification of the purchaser, identification of contribution preferences, and authentication.

25.	Regarding claim 10, Donaldson does not disclose however Barton teaches further comprising determining, with at least one processor, a preferred account identifier of the at least the first account identifier and the second account identifier based at least partially on preference data, wherein the at least one account identifier of the first account identifier and the second account identifier is used to process the transaction request and comprises the preferred account identifier (Barton 0012).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Donaldson to include the teachings of Barton. The rationale to combine the teachings would be a biometrics automatic method of automatically contributing monies by means of actual cash or electronic cash equivalents into an investment, savings, purchasing, payment, charity, loan, mortgage, insurance premium, or loyalty program upon making a purchase using biometrics for payment and identification of the purchaser, identification of contribution preferences, and authentication.

26.	Regarding claim 13, Donaldson does not disclose however Barton teaches further comprising:
assigning, with at least one processor, at least one secondary biometric input of the user to the plurality of account identifiers associated with the user, the at least one biometric input further comprising the at least one secondary biometric input; and
authenticating the transaction request based at least partially on the at least one secondary biometric (Barton 0054).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Donaldson to include the teachings of Barton.  The rationale to combine the teachings would be a biometrics automatic method of automatically contributing monies by means of actual cash or electronic cash equivalents into an investment, savings, purchasing, payment, charity, loan, mortgage, insurance premium, or loyalty program upon making a purchase using biometrics for payment and identification of the purchaser, identification of contribution preferences, and authentication.

27.	Regarding claim 20, Donaldson does not disclose however Barton teaches wherein the at least one server computer is further programmed or configured to determine a preferred account identifier of the at least the first account identifier and the second account identifier, and wherein the at least one an account identifier used to process the transaction request comprises the preferred account identifier (Barton 0054).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Donaldson to include the teachings of Barton.  The rationale to combine the teachings would be a biometrics automatic method of automatically contributing monies by means of actual cash or electronic cash equivalents into an investment, savings, purchasing, payment, charity, loan, mortgage, insurance premium, or loyalty program upon making a purchase using biometrics for payment and identification of the purchaser, identification of contribution preferences, and authentication.

28.	Regarding claim 24, Donaldson does not disclose however Barton teaches wherein the at least one secondary biometric input comprises at least one of the following: a face, an iris, a retina, hand geometry, finger geometry, an ear shape, DNA, a gait, a signature, a voice, or any combination thereof (Barton 0054).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Donaldson to include the teachings of Barton.  The rationale to combine the teachings would be a biometrics automatic method of automatically contributing monies by means of actual cash or electronic cash equivalents into an investment, savings, purchasing, payment, charity, loan, mortgage, insurance premium, or loyalty program upon making a purchase using biometrics for payment and identification of the purchaser, identification of contribution preferences, and authentication.
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789.  The examiner can normally be reached on Monday-Friday 9:30am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/
/ERIC T WONG/Primary Examiner, Art Unit 3692                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 See MPEP 2106.04(d)(2) (“Examiners should keep in mind that in order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. An example of such a limitation is a step of "administering amazonic acid to a patient" or a step of "administering a course of plasmapheresis to a patient." If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the "treatment or prophylaxis" consideration. For example, a step of "prescribing a topical steroid to a patient with eczema" is not a positive limitation because it does not require that the steroid actually be used by or on the patient, and a recitation that a claimed product is a "pharmaceutical composition" or that a "feed dispenser is operable to dispense a mineral supplement" are not affirmative limitations because they are merely indicating how the claimed invention might be used.”)